UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-6314


EMMETT RAY NALL,

                   Petitioner - Appellant,

             v.

WARDEN BAZZLE, Perry Correctional Institution,

                   Respondent – Appellee,

             and

HENRY D. MCMASTER, Attorney General of the State of South
Carolina,

                   Respondent.


Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Joseph F. Anderson, Jr., Chief
District Judge. (6:07-cv-01483-JFA)


Submitted:    August 20, 2009                  Decided:    August 26, 2009


Before WILKINSON and       MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Emmett Ray Nall, Appellant Pro Se. Melody Jane Brown, Assistant
Attorney General, Donald John Zelenka, Deputy Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Emmett Ray Nall seeks to appeal the district court’s

order accepting the report and recommendation of the magistrate

judge   and    denying       relief       on       his    28    U.S.C.       § 2254    (2006)

petition.      The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                              See 28 U.S.C.

§ 2253(c)(1) (2006).           A certificate of appealability will not

issue   absent       “a   substantial          showing         of    the     denial    of     a

constitutional       right.”         28    U.S.C.         § 2253(c)(2)         (2006).        A

prisoner      satisfies       this        standard         by       demonstrating          that

reasonable     jurists       would    find         that     any      assessment       of     the

constitutional       claims    by    the       district        court    is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We

have independently reviewed the record and conclude that Nall

has not made the requisite showing.                            Accordingly, we deny a

certificate     of    appealability            and       dismiss     the     appeal.          We

dispense      with    oral    argument         because         the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED

                                               2